Case 1:18-cv-00954-CCR Document 31 Filed 04/18/19 Page 1 of 6

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK (BUFFALO)

 

 

x
SECURITIES AND EXCHANGE COMMISSION,
Plaintiff,
V. 18-CV-00954 (CCR)
GRENDA GROUP, LLC, et al.,
Defendants.
x
STIPULATED PROTECTIVE ORDER GOVERNING

 

USE AND DISCLOSURE OF DOCUMENTS CONTAINING
PERSONALLY IDENTIFIABLE INFORMATION

WHEREAS, all of the parties to this action (collectively, the “Parties” or individually, the
“Party”) request that this Court issue a protective order pursuant to Federal Rule of Civil
Procedure 26(c) to protect the confidentiality of personally identifiable information (“PIT”) that
they may need to use and disclose in connection with discovery in this action;

WHEREAS, PII is defined to include:

1, An individual’s social security number, tax identification number, passport
number, and/or driver’s license and other national and/or state identification number;

es An individual’s birth date other than the year of her/his birth;

3 The name of an individual known or reasonably believed to be a minor by the
person disclosing the information other than that minor’s initials; and

4. A financial account number and/or policy number.

WHEREAS, information that the Parties will produce and disclose in the course of

discovery in this action (the “Discovery Material”) may contain PII;
Case 1:18-cv-00954-CCR Document 31 Filed 04/18/19 Page 2 of 6

WHEREAS, the Parties agree to be bound by this Protective Order;

IT IS HEREBY ORDERED that the Parties to this action, their respective officers,
agents, employees, and attorneys, any other person in active concert or participation with any of
the foregoing, and all other persons with actual notice of this Protective Order will adhere to the
following terms:

1. No person subject to this Protective Order may disclose Discovery Material
containing PII (the “PII Discovery Material”) to anyone else except as expressly permitted
hereunder.

2 The Party producing the PII Discovery Material may designate as “Confidential”
any material, in its entirety, that it reasonably and in good faith believes contains PII by stamping
or otherwise clearly marking such material as “Confidential — Subject to Protective Order.”
Discovery Material that contains PII shall be treated as PII Discovery Material regardless of
whether a Party has designated such material as “Confidential,” but only to the extent it is
apparent after a review before disclosure, as required by paragraph 4 below, or otherwise
reasonably comes to the attention of the disclosing party, that such undesignated Discovery
Material contains PII.

3. The Parties are not required to redact PII Discovery Material before producing
that material to the other Parties.

4. With the exception of any person a Party retains to serve as an expert witness or
otherwise provide specialized advice to counsel in connection with this action, or any outside
vendor or service provider a Party retains in connection with providing document production or
litigation support services in this action, the Parties must redact PII from PII Discovery Material

before disclosing that information to any non-party. The Party seeking to disclose the PII
Case 1:18-cv-00954-CCR Document 31 Filed 04/18/19 Page 3 of 6

Discovery Material bears the responsibility of reviewing for, identifying, and redacting PII from
that material before disclosure to a non-party.

Js The Parties may disclose PII Discovery Material to any person a Party retains to
serve as an expert witness or otherwise provide specialized advice to counsel in connection with
this action, or any outside vendor or service provider a Party retains in connection with providing
document production or litigation support services in this action, provided such person has first
executed a Non-Disclosure Agreement in the form annexed as Exhibit A hereto.

6. Should any party seek to amend, modify, or terminate the terms of this Protective
Order, it must first confer with the opposing party in a good faith to attempt to come to an
agreement regarding such amendment, modification, or termination before seeking intervention
from this Court.

7. Within 60 days of the final disposition of this action, the Parties must return,
shred, delete, and/or destroy all PII Discovery Material that the party received from another
Party. Notwithstanding this provision, counsel retained by defendants Grenda Group, LLC and
Gregory M. Grenda for this action may retain an archival copy of all pleadings, motion papers,
transcripts, expert reports, legal memoranda, correspondence, or attorney work product, even if
such materials contain PII Discovery Material. Any such archival copies remain subject to this
Order.

8. Nothing in this Order shall modify any record keeping requirement imposed upon
the plaintiff Securities and Exchange Commission (the “Commission”) by law, regulation, or

other legal requirement.
Case 1:18-cv-00954-CCR Document 31 Filed 04/18/19 Page 4 of 6

9. Nothing in this Protective Order shall interfere with the Commission’s use of PII
Discovery Material, in its un-redacted form, for law enforcement activities and to otherwise
regulate, administer, and enforce the federal securities laws.

10. Nothing in this Order will prevent any Party from producing any PII Discovery
Material in its possession in response to a lawful subpoena or other compulsory process, or if
required to produce by law or by any government agency having jurisdiction, provided that such
Party gives written notice to the Producing Party as soon as reasonably possible, and if permitted
by the time allowed under the request, at least 10 days before any disclosure. Upon receiving
such notice, the Producing Party will bear the burden to oppose compliance with the subpoena,
other compulsory process, or other legal notice if the Producing Party deems it appropriate to do
SO.

11. This Order will survive the termination of the litigation and will continue to be
binding upon all persons subject to this Order to whom PII Discovery Material is produced or
disclosed.

12. This Court will retain jurisdiction over all persons subject to this Protective Order
to the extent necessary to enforce any obligations arising hereunder or to impose sanctions for
any contempt thereof.

FOR THE PARTIES:

/s/ Haimavathi V. Marlier

Haimavathi V. Marlier

Kimberly A. Yuhas

Counsel for Securities and Exchange Commission
/s/ Joseph G. Makowski

Joseph G. Makowski
Counsel for Grenda Group, LLC and Gregory M. Grenda
Case 1:18-cv-00954-CCR Document 31 Filed 04/18/19

  

 

SO ORDERED: -_
Honorable Christina Clair Reiss, U.S.D.J.
DATED: 4 higli4

 

Page 5 of 6
Case 1:18-cv-00954-CCR Document 31 Filed 04/18/19 Page 6 of 6

EXHIBIT A

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK (BUFFALO)

 

x
SECURITIES AND EXCHANGE COMMISSION,
Plaintiff,
V. 18-CV-00954 (CCR)
GRENDA GROUP, LLC, et al.,
Defendants.
x

 

NON-DISCLOSURE AGREEMENT

I, , acknowledge that I have read and understand

 

the Protective Order in this action governing the non-disclosure of PII Discovery Material. I
agree that I will not disclose such PII Discovery Material to anyone other than for purposes of
this litigation and that at the conclusion of the litigation I will return all discovery information to
the Party or attorney from whom I received it. By acknowledging these obligations under the
Protective Order, I understand that I am submitting myself to the jurisdiction of the United States
District Court for the Western District of New York for the purpose of any issue or dispute
arising hereunder and that my willful violation of any term of the Protective Order could subject
me to punishment for contempt of Court.

Name Printed:

Signature:
Date:

 

 

 
